DETAILED ACTION
This office action is in response to Applicant’s communication of 6/29/2022. Amendments to claims 1, 16, 19 and 20 have been entered.  New claim 21 has been entered.  Claims 1-21 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 16 are directed to a process and claim 20 is directed to a non-transitory media; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for authenticating an account holder through an authorization question, i.e. mitigating risk, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “receiving, by a first…[entity] and from …[an entity], a request for authorization to perform an action relating to a financial account associated with an account holder; receiving, by the first [entity]…and from one or more [entities]…, a set of financial transaction data relating to the financial account of the account holder for a predetermined period of time; identifying, by the first [entity]… and based on the set of financial transaction data, a first financial transaction, the first financial transaction associated with a first merchant and a first charge amount; identifying, by the first [entity]… and based on the set of financial transaction data, a second financial transaction, the second financial transaction associated with the first merchant and a first credit amount; generating, by the first [entity]…, a modified set of financial transaction data, the modified set of financial transaction data generated by removing data associated with the first financial transaction and the second financial transaction from the set of financial transaction data; generating, by the first [entity] and based on the modified set of financial transaction data, an authorization question for determining whether to perform the action relating to the financial account; generating, by the first [entity]… and based on the modified set of financial transaction data and the authorization question, a correct answer to the authorization question; causing, by the first [entity], display of the authorization question …; 2Application No. 17/199,708Docket No.: 009033.00339\USReply to Office Action of April 11, 2022receiving, by the first [entity]… and from the … user [entity…, a response to the authorization question, wherein the response is provided via the … user [entity]…; and determining, by the first [entity]…, whether to grant the request for authorization to perform the action relating to the first financial account based on the response to the authorization question.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “first computing device” (i.e. programmed processors), “a wireless user computing device”, “one or more databases” and “a touchscreen of the wireless user computing device”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the steps of identify, identify, generate, generate, generate, display and determine are all mental observations and evaluations and can be performed with the use of pen and paper but for the nominal recitation of a first “computing device”, i.e. one or more processors suitably programmed, a wireless user “computing device”, one or more “databases” and a “touchscreen” of the wireless user “computing device”.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. databases and processors suitably programmed communicating over a generic network, to perform the steps of receiving, receiving, identifying, identifying, generating, generating, generating, display, receiving and determining. The computer components are recited at a high-level of generality (i.e., as generic databases and processors with memory suitably programmed communicating information over a generic network, see at least of the FIG.1 and paragraphs [0022-0026], [0031-0032], [0040], generic touchscreen, and [0053] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “receiving, by the first computing device and from one or more databases, a set of financial transaction data relating to the financial account of the account holder for a predetermined period of time” and “causing, by the first computing device, display of the authorization question on a touchscreen of the wireless user computing device” are considered adding insignificant extra-solution activity to the judicial exception. Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer devices, i.e. databases and processors with memory suitably programmed and touchscreens communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “receiving, by the first computing device and from one or more databases, a set of financial transaction data relating to the financial account of the account holder for a predetermined period of time” and “causing, by the first computing device, display of the authorization question on a touchscreen of the wireless user computing device” are considered adding insignificant extra-solution activity to the judicial exception and routine, conventional and well-understood computing functionality akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, see MPEP 2106.05(d)(II). Also note the display of information as conventional in at least  selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018), see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory and a touchscreen such as data gathering/transmission/storage and display over a generic communication network as explained above.
	Applicant has leveraged generic computing elements to perform the abstract idea of authenticating an account holder through an authorization question, i.e. mitigating risk, without significantly more.
Dependent claims 2-15, 17-19 and 21 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 recites the comparison of known information to received information to determine a match for authentication or authorization. This is a well know method to determine if a person is who they are in order to mitigate fraud, i.e. risk.  But for the nominal recitation of the generic computing elements, this can be accomplished through mental evaluation.  Claims 3 and 4 further narrow and refine claim 2 by granting the request for authorization if the answer matches the question and denying the request for authorization of they do not match.  This is directed to the abstract idea, i.e. mitigating risk, and can be performed through mental evaluation but for the nominal recitation of the generic computing elements.  Claim 5 recites generating an additional question based on a modified set of data for determining authorization.  This can be completed manually by a human being using pen and paper and is directed to the abstract idea.  Claims 6 and 7 recite excluding certain types of data from the generation of the authentication question.  Choosing to exclude data when generating an authentication question can be performed through manual means and mental evaluation but for the nominal recitation of the generic computing elements.  Claim 8 defines the action requested as accessing funds of an account which is a most fundamental economic practice.  Claim 9 recites types data that is excluded form answer choices which can be completed manually  as well as through mental evaluation but for the nominal recitation of the generic computing elements.  Claims 10, 11 and 17 recites amounts, i.e. values, matching or not matching which further defines the abstract idea and which can be completed manually  as well as through mental evaluation but for the nominal recitation of the generic computing elements.  Claims 12 and 18 recite a type of information, i.e. a merchant, contained within a set of data.  This is merely defining data.  Claims 13, 15 and 19 further define and refine the authorization question which is directed to the abstract idea.  Claim 14 refines the type of data matched, i.e. well known SKU data, between two transactions which further narrows the abstract idea.  Claim 21 recites similar limitation steps to that of independent claims 1, 16 and 20 but with different types of data used to generate the display for authorization.  As such, claim 21 is analyzed in a similar manner to said independent claims as applying the abstract idea on a computer as a tool.    
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for authenticating an account holder through an authorization question, i.e. mitigating risk) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. databases and processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for authenticating an account holder through an authorization question, i.e. mitigating risk) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 6/29/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 19 has been withdrawn. 
Applicant’s arguments filed in the Remarks of 6/29/2022 with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive. 
On pages 8-12 of the Remarks, Applicant argues “The Claims Integrate Any Alleged Abstract Idea into a Practical Application”, “As suggested above, the present claims are directed to a unique scenario whereby improvements may be made to techniques implemented by financial transaction networks to authenticate a user, resulting in authentication of the user in a more accurate and efficient manner.”, “By providing improved authorization techniques - for example, based on excluding certain data from refund transactions and their related transactions from being used to generate an authentication question that does not confuse the user - authorization may be conducted more accurately and efficiently with lower risk that an actual authorized user is incorrectly and inaccurately denied authentication. Over time, the processes described herein may save processing time, network bandwidth, and other computing resources.” and “It is the unique configuration of the computing devices and databases involved that renders the claims a practical application of any alleged abstract idea. Stated differently, Applicant is not contending to have invented a new processor or circuit-rather, Applicant is pursuing claims that relate to a unique modification to computer-implemented authentication systems that allows for the generation of knowledge-based authentication questions using data that is likely to be more memorable to the user.” Examiner respectfully disagrees.
	Generating authorization questions based on financial transaction data, no matter the type of data selected, in order to match an answer to said question thereby authenticating an account holder through an authorization question, i.e. mitigating risk, is an abstract idea.  Improving this abstract idea does not make this abstract idea any less abstract.  According to the October 2019 Update: Subject Matter Eligibility “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  It is clear that the generic computing elements on which the abstract idea is performed is merely applying the abstract idea, see at least of the FIG.1 and paragraphs [0022-0026], [0031-0032], [0040], generic touchscreen, and [0053] of the specification.  As analyzed above, determining what data to use or omit from an authentication question or determining an answer, whether true or false, can be completed manually through the use of pen and paper as currently claimed.  Providing a “better” authentication question though selecting certain information from which to generate said authentication question is not a technical problem arising in the realm of technology.  The recited limitations and the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
On pages 13 and 14 of the Remarks, Applicant argues “The Claims Add Significantly More Than Any Alleged Abstract Idea” and “The present independent claims do precisely this by reciting a combination of non-generic features, such as how the claims describe how the "computing device" handles "receiving ... a set of financial transaction data" to ultimately "generat[e] ... an authorization question for determining whether to perform [an] action relating to [a] financial account ... based on based on [a] modified set of financial transaction data." As such, even assuming for the sake of argument that one or more of the features recited in the present independent claims could be individually analogized to a generic computer component performing Application No. 17/199,708Docket No.: 009033.00339\USReply to Office Action of April 11, 2022generic computer functions, the combination of specific features recited in the present claims amount to significantly more than the alleged abstract idea.”  Examiner respectfully disagrees.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of authenticating an account holder through an authorization question, i.e. mitigating risk. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed a “first computing device” (i.e. programmed processors), “a wireless user computing device”, “one or more databases” and “a touchscreen of the wireless user computing device” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in authenticating an account holder through an authorization question, i.e. mitigating risk, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-21 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/5/2022